Citation Nr: 0936217	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-40 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a 
March 14, 1980, rating decision which denied entitlement to 
service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1962 to 
October 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2009 Order, the Court 
endorsed a joint motion for remand, vacated the April 2008 
Board decision that denied the CUE motion, and remanded the 
matter for compliance with the instructions in the joint 
motion.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Indianapolis, Indiana, which found that CUE had not 
been committed in a March 1980 rating decision denying 
service connection for a nervous condition.  


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
a nervous condition was denied in a March 1980 rating 
decision, on the grounds that the condition preexisted 
service.  That decision was not appealed.  

2.  The appellant was separated from service for a 
personality disorder; the appellant's service treatment 
records state specifically that there was no evidence of a 
psychotic illness.

3.  The RO interpreted the facts incorrectly and misapplied 
statutory and regulatory provisions extant in March 1980; 
however, it is not clear that the outcome of the March 1980 
rating decision would have been different if the alleged 
errors had not been made. 




CONCLUSIONS OF LAW

The March 14, 1980 rating decision that denied service 
connection for a nervous condition is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§ 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

A CUE claim must be based on the record and law that existed 
at the time of the prior adjudication in question, and the 
VCAA is not applicable.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Nevertheless, a December 2005 letter to the appellant 
provided information regarding the information necessary to 
substantiate a CUE claim.

II.  CUE

The joint motion for remand returned this case to the Board 
to address the provisions of 38 C.F.R. § 4.127 (1979) and 
their applicability to this case.  For the sake of clarity, 
the Board reproduces the procedural and legal background of 
the prior decision here.  

The appellant first filed for service connection for a 
nervous condition in January 1980.  He was denied in a March 
1980 rating decision, of which he was notified on March 14, 
1980 and advised of his appellate rights.  The appellant did 
not appeal and the decision became final.  See 38 U.S.C.A. 
§ 7104.  The appellant submitted petitions to reopen his 
claim in May 1994 and June 1995.  The first petition was 
abandoned by the appellant for failure to respond to the June 
1995 duty to assist letter.  See 38 C.F.R. § 3.158.  The 
second petition was denied by a January 1996 rating decision.  
The appellant also claimed service connection for post 
traumatic stress disorder in April 1997, which was denied by 
the Board in May 1999.  The appellant submitted another 
petition to reopen in January 2000 and service connection for 
a generalized anxiety disorder was granted in an October 2003 
rating decision, and an initial rating of 100 percent 
assigned, effective January 11, 2000.  

The appellant now seeks to establish entitlement to service 
connection from the date of his original January 1980 claim 
for service connection.  The RO assigned the current 
effective date based on the date of receipt of the 
appellant's successful petition to reopen.  In order to 
establish entitlement to an earlier effective date based on 
the January 1980 claim, the appellant must demonstrate CUE in 
the prior decision on the claim.  See 38 C.F.R. 
§ 3.400(b)(2); see also Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

The 1980 rating decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
offered a three-pronged test to determine whether CUE was 
present in a prior final determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions in existence at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time of the prior determination; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  The Court has further stated that:

Clear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error . . . .  If a 
claimant-appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error . . . that, if true, would be 
clear and unmistakable error on its face, persuasive 
reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where 
such decisions are collaterally attacked, and a clear 
and unmistakable error claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
Evidence that was not of record at the time of the decision 
can not be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

When first the Board considered the appellant's motion for 
revision based on CUE, the appellant's main contention was 
that the rating specialist who made the March 1980 rating 
decision denying the appellant's claim for service connection 
for a nervous condition committed CUE by failing to apply the 
presumption of soundness and "making up" a notation of 
psychiatric instability on the appellant's October 1962 
entrance to service physical examination report.  The 
appellant contended that, had the rating specialist applied 
the presumption of soundness and not falsely portrayed the 
appellant's condition at entry to service, the appellant 
would have been granted service connection, because of the 
lack of evidence establishing the existence of a nervous 
condition prior to service that led to his discharge.  

The March 1980 rating decision stated that the appellant's 
October 1962 entrance to service examination report noted 
"emotional instability reaction and recurring fainting 
attacks."  The appellant's representative argued in 
submissions to the Board that the entrance examination report 
contained no such language.  

The Board explained that the confusion stems from the fact 
that two entrance examinations are contained in the 
appellant's service medical records.  The original entrance 
examination report does not, as the appellant's 
representative contended, contain the emotional instability 
language.  The duplicate, however, does contain that 
language.  The RO appears to have failed to notice that the 
entry regarding emotional instability was a late addition, 
dated 26 March 1963.  As the appellant's representative 
noted, the appellant's October 1962 entrance to service 
physical examination contained no reference to psychiatric 
abnormalities in its original version.  

The Board takes this opportunity to note factual errors in 
the joint motion for remand.  The joint motion states that: 
"In this case, as the Board's decision acknowledged, 
Appellant entered the service in sound mental condition and 
developed deep-seated psychological problems and a diagnosed 
personality disorder during his time in the military."  The 
Board's April 2008 decision did nothing of the sort.  

The April 2008 decision laid out the basic evidence of record 
in 1980.  The Board's discussion of the facts of service 
consisted entirely of the description of the copies of the 
entrance examination report laid out above and the following:

"The Board notes that the evidence of record at the 
time of the March 1980 rating consisted entirely of the 
appellant's service medical records.  These show that 
the appellant began suffering anxiety and syncope during 
service.  The appellant's course of treatment culminated 
in a psychiatric evaluation, memorialized in a 
Neuropsychiatric Service Certificate in August 1962.  
The Certificate, signed by the division psychiatrist of 
the 1st Cavalry Division, states that the appellant had 
"a history of chronic anxiety and inadequate 
functioning...His inability to perform well is the result 
of deep seated psychological problems."  The 
psychiatrist stated that "[t]he diagnosis is: 
Inadequate Personality.  [Line of Duty]: No, [Existed 
Prior to Service]."  On the recommendation of the 
psychiatrist, the appellant was given an administrative 
separation."

The Board did not find the appellant mentally sound at 
entrance, nor that he developed deep-seated psychological 
problems or a personality disorder during service.  The Board 
determined that there was no notation of psychiatric 
abnormality at entry to service and that the presumption of 
soundness should have attached in this case, not that the 
appellant was actually sound at entry.  Furthermore, the 
observation regarding anxiety and syncope are notations of 
symptoms, not the initial onset of a disorder.  Finally, the 
Board did not evaluate or weigh the "deep-seated 
psychological problems" and especially did not state that 
such problems began in service.  The psychiatrist did not 
state that his problems began in service in the quoted 
opinion.  There was no such medical determination of record 
and such disorders are considered to be "lifelong patterns" 
of maladaptive behavior, which pre-exist service by 
definition.  See 38 C.F.R. § 3.303(c), supra.  For the Board 
to have determined that a personality disorder developed 
during service would have violated the rule against the Board 
relying on its own unsubstantiated medical judgment.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Based on the record, the April 2008 Board decision found that 
the presumption of soundness had no bearing on the outcome of 
the case.  For the sake of clarity, the Board reproduces that 
analysis below.  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In this 
case, that misinterpretation of facts prevented the 
presumption of soundness from attaching.  See 38 C.F.R. 
§ 3.304 (1979).  The Board agreed in the April 2008 decision 
with the appellant's representative in asserting that the 
presumption of soundness should have attached.  While the RO 
did commit error in interpreting the facts and not 
recognizing that the presumption of soundness attaches, CUE 
requires that the error also would have manifestly changed 
the outcome at the time of the prior determination.  See 
Russell, supra.  The Board concluded in April 2008 that no 
change in the outcome would have occurred.  

The joint motion for remand took exception with the Board's 
citation of the General Counsel opinion and 38 C.F.R. 
§ 4.127.  The Board reproduces the relevant analysis here.

Generally speaking, a personality disorder cannot be service-
connected as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9.  This regulation was promulgated in 1961 and 
has not been revised.  See 26 Fed. Reg. 1579.  VA General 
Counsel has held that service connection may not be granted 
for a congenital or developmental defect; however, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.306, 4.127.  The 
Board stressed that the General Counsel opinion was issued in 
1990 and was, therefore, not in effect at the time of the 
March 1980 rating decision.  

The April 2008 decision found that the failure to presume the 
appellant sound at entry to service had no effect on the 
outcome of the case.  The diagnosis of record was one of a 
personality disorder.  The RO could not, at that time, grant 
service connection for a personality disorder.  See 38 C.F.R. 
§ 3.303, supra.  Based on the record as it existed in March 
1980, the RO did make a mistake of fact and incorrectly 
applied the regulatory provisions in effect at the time.  The 
Board found, however, that this had no effect on the outcome 
of the case.  Therefore, the Board concluded that CUE was not 
committed in the March 14, 1980 rating decision.  See 
Russell, supra.  

The April 2008 Board discussion could have been clearer 
regarding the General Counsel opinion and the regulations 
cited thereafter.  The April 2008 decision discussed the 
facts of the case, which were as follows:

1.  The appellant is presently service connected for 
generalized anxiety disorder and seeks an earlier 
effective date based on a 1980 claim.

2.  The appellant filed a 1980 claim for a mental 
disorder, which he identified as the disorder leading to 
his separation.

3.  The appellant's service treatment records identified 
the mental disorder leading to separation as a 
personality disorder.

4.  The personality disorder was the sole diagnosis of 
record.

5.  Personality disorders cannot be service connected as 
a matter of law.

6.  The presumption of soundness was irrelevant to the 
outcome of the case.

The Board's reason for citing the General Counsel opinion and 
both 38 C.F.R. §§ 3.306 and 4.127 was to reinforce the 
general bar to service connection as outlined in 38 C.F.R. 
§§ 3.303(c) and 4.9.  As indicated by the facts just listed, 
the appellant is presently service connected for a 
generalized anxiety disorder, superimposition of which was 
not apparent on the record at the time of the 1980 rating 
decision.  The appellant's current grant of service 
connection is under the auspices of the General Counsel 
opinion, which was not in existence at the time of the 1980 
decision.  The appellant had also argued in his December 2005 
Form 9 that the failure to provide him an examination in 
connection with the 1980 claim was error leading to the 
denial of his claim.  A failure in the duty to assist does 
not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002).  The RO's failure to develop the claim for a 
superimposed condition was not only legally insufficient for 
CUE under then controlling precedent, it was also 
insufficient to allege any sort of error based on the facts 
then of record.  The medical evidence at the time of the 1980 
decision ran squarely into the teeth of the regulatory bar.  

The joint motion orders the Board to discuss 38 C.F.R. 
§ 4.127 (1979) in relation to this case, which provided that: 
"[P]roperly diagnosed superimposed psychotic reactions 
developing after enlistment, i.e., mental deficiency with 
psychotic reaction or personality disorder with psychotic 
reaction, are to be considered as disabilities analogous to, 
and ratable as, schizophrenic reaction, unless otherwise 
diagnosed."  Curiously, the joint motion also stated that 
the Board is bound by the presumption error determination, 
which the Board found could not possibly alter the outcome of 
the case.  

While the Board's use of the General Counsel opinion and both 
38 C.F.R. §§ 3.306 and 4.127 could have been clearer, the 
Board is unclear as to why the joint motion remanded for 
consideration of 38 C.F.R. § 4.127 (1979) in this case.  By 
its own terms, operation of that regulation requires the 
existence of a psychotic reaction.  The appellant is not now, 
nor has he ever been, service-connected for a psychotic 
disorder.  The joint motion does not identify any evidence in 
the record at the time of the 1980 decision which is 
suggestive of a psychotic reaction.  The appellant's service 
treatment records do not diagnose a psychotic reaction.  The 
appellant's service treatment records state specifically that 
there was no evidence of a psychotic illness in a September 
1963 psychiatric evaluation.  The facts of the case indicate 
that 38 C.F.R. § 4.127 (1979) is relevant to the case only 
for the proposition that personality disorders are not 
typically service-connected.  To the extent that 38 C.F.R. 
§ 4.127 created an exception for psychotic reactions 
superimposed on personality disorders, that exception was, 
and is, irrelevant.  The facts of the case did not suggest 
the presence of a psychotic reaction at the time of the 1980 
decision; therefore, the exception was not reasonably raised 
and has no bearing on the instant decision.  Even if the 1980 
claim were being considered de novo in this decision, the 
exception would still be irrelevant.  

Furthermore, the appellant and his representative did not 
argue the presence of a psychotic reaction, despite the 
requirement to plead CUE motions specifically.  See Fugo, 
supra.  The appellant has been represented by his attorney 
since January 2000 and for the entirety of the proceedings 
currently before the Board.  VA's obligation to 
sympathetically read a CUE motion does not apply to pleadings 
filed by an attorney.  Andrews v. Nicholson, 451 F.3d 1278, 
1283 (Fed. Cir. 2005).  The Board was not required to discuss 
38 C.F.R. § 4.127 (1979) as it was neither plead, as was the 
presumption of soundness, nor reasonably raised by the issue 
and facts of the case, as was the regulatory bar against 
service connection for personality disorders.  38 C.F.R. 
§ 4.127 has no relevance to the instant CUE motion and no 
bearing on the outcome of the case.  Hence, the Board placed 
the citation to 38 C.F.R. § 4.127 (1979) as supplemental 
authority for the central reason for denying the CUE motion.  

And the reason for denial remains valid.  The record in 1980 
reflects one diagnosis, a personality disorder, and only a 
personality disorder.  The RO could not have legally service 
connected the appellant's claimed "mental disorder".  Any 
legal error is irrelevant.  In the absence of the kind of 
error of fact or law which would compel the conclusion that 
the result would have been manifestly different but for the 
error, there is simply no basis upon which to find CUE in the 
RO decision.  Accordingly, the appellant's CUE motion was, 
and is, denied.  See 38 C.F.R. § 3.303(c), supra; see also 
Fugo, supra.


ORDER

The motion for revision of the March 14, 1980 rating decision 
on the basis of CUE is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


